DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits of application 16/192,281. Claims 1-9 are currently pending.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toshiyuki et al. (JP H0952682 A, Applicant’s cited prior art).
	Regarding claim 1, Toshiyuki et al. disclose:
An elevator system comprising: 
	an elevator car (elevator car 8, figure 1) located within an elevator shaft (interior of hoistway shown in figure 2), the elevator car moveable between a plurality of floors (floors 1-5, figure 2) of a building; 
	a passenger space divider (partitioning door 9, figure 1) located within the elevator car dividing the elevator car (8) into a first passenger compartment (cage 10, figure 1) and a second passenger compartment (cage 11, figure 1); 
	a first car operating panel (“car operation panel and car doors are provided for each of the divided rooms,” claim 1) located within the first passenger compartment (10) of the elevator car and having a plurality of buttons (destination floor buttons 14, figure 1) operable for selection of a destination floor (floors 1-3, figure 2) of the plurality of floors; and 
	a second car operating panel (“car operation panel and car doors are provided for each of the divided rooms,” claim 1) located within the second passenger compartment (11) of the elevator car and having a plurality of buttons (destination floor buttons 15, figure 1) operable for selection of a destination floor (floors 1, 4-5, figure 2) of the plurality of floors.  
	Regarding claim 2, Toshiyuki et al. further disclose:
wherein the plurality of floors (floors 1-5) includes at least one first landing (floor 2), wherein the at least one first landing is only accessible from the first passenger compartment (10) and not from the second passenger compartment (11).  
	Regarding claim 3, Toshiyuki et al. further disclose:
wherein the first car operating panel includes a button (destination floor button 14, figure 1) for selection of the at least one first landing (floor 2) as a destination floor, and the second car operating panel does not include a button for selection of the at least one first landing as a destination floor.  
	Regarding claim 4, Toshiyuki et al. further disclose:
wherein the plurality of floors includes at least one second landing (floor 4, figure 2), wherein the at least one second landing is only accessible from the second passenger compartment (11) and not from the first passenger compartment (10).  
	Regarding claim 5, Toshiyuki et al. further disclose:
wherein the second car operating panel includes a button (destination floor button 15, figure 1) for selection of the at least one second landing (floor 4) as a destination floor, and the first car operating panel does not include a button for selection of the at least one second landing as a destination floor.  
	Regarding claim 6, Toshiyuki et al. further disclose:
wherein the first passenger compartment (10) is accessible through a first elevator car door (door 12, figure 1) and the second passenger compartment (11) is accessible through a second elevator car door (door 13, figure 1).  
	Regarding claim 7, Toshiyuki et al. further disclose:
wherein a selection of destination floors within the first passenger compartment (cage 10 can travel to floors 1-3 using destination floor buttons 14) is different from a selection of destination floors within the second passenger compartment (cage 11 can travel to floors 1, and 4-5 using destination floor buttons 15).  
	Regarding claim 8, Toshiyuki et al. further disclose:
wherein the plurality of floors (floors 1-5) of the building comprise one or more first landings (floors 2, 3) and one or more second landings (floors 4, 5).  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Toshiyuki et al. (JP H0952682 A, Applicant’s cited prior art) in view of KR 101788715 B1 (henceforth referred to as KR ‘715).
	Regarding claim 9, Toshiyuki et al. teach:
The elevator system of claim 1.
	 Toshiyuki et al. do not teach:
wherein the passenger space divider comprises a frame support, a first compartment panel mounted to the frame support and located within the first passenger compartment, and a second compartment panel mounted to the frame support and located within the second passenger compartment.
	However, KR ‘715 teaches:
An elevator car structure,
wherein the passenger space divider comprises a frame support (frames 300, 500, 600, 700, figure 2), a first compartment panel (elevator door D, figure 2) mounted to the frame support and located within the first passenger compartment, and a second compartment panel (protective panel 100, figure 2) mounted to the frame support and located within the second passenger compartment.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a partition with a frame support and panels on either side as taught by KR ‘715 in the elevator car of Toshiyuki et al. to provide separation between the compartments and improve ease of maintenance by being able to remove or replace a panel on one side without having to remove the whole partition.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-5663539-A, JP-H0687383-U, JP-2005194035-A are cited to show elevator systems with separate compartments within one elevator car. EP-1666398-A1 is cited to show an elevator control system limiting movement to certain floors. CN-103991759-A, JP-H0798617-B2, JP-2008162799-A, and JP-2000272846-A are cited to show elevator control systems for elevators with multiple compartments. JP-2006213423-A is cited to show an elevator system with a compartmented car and a control system for the operation thereof. JP-2002120985-A is cited to show an elevator car with multiple entrance/exit points. WO-2016162714-A1 is cited to show an elevator with a movable wall.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M LANTRIP whose telephone number is (571)272-6068. The examiner can normally be reached M-F 11:00 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/M.M.L./Examiner, Art Unit 3654